William Woodcock of Hingham plaint. agt John Sutton of Scituate Defendt in an action of the case to the value of five pounds for the sd Sutton the two Summers last past cutting & carrying away the sd Woodcocks grass off two parcells of his Salt Marsh at a place called Connihasset lying on the Southward side of the River next Scituate, one of the sd parcells the sd Woodcock purchased of Jonas Austin & the other parcell granted him by the Town of Hingham & setting up new stakes for Land markes in the sd Marsh, which was purchased of Jonas Austin which make the title of the sd Woodcocks Marsh Litigious, with all due damages according to attachmt datd Octob1 12° 1676. . . . The Jury . . . found for the Defendt costs of Court allowd Fourty four Shillings two pence.